Title: From Benjamin Franklin to Charles Thomson, 27 September 1766
From: 
To: 


Dear Friend and Neighbour
London, Sept. 27. 1766
I received your very kind Letter of May 20. which came here while I was absent in Germany. The favourable Sentiments you express of my Conduct with regard to the Repeal of the Stamp Act, give me real Pleasure; and I hope in every other matter of publick Concern, so to behave myself as to stand fair in the Opinions of the Wise and Good: What the rest think and say of me will then give me less Concern.
That Part of your Letter which related to the Situation of People’s Minds in America before and after the Repeal, was so well exprest, and in my Opinion so proper to be generally read and understood here, that I had it printed in the London Chronicle. I had the Pleasure to find that it did Good in several Instances within my Knowledge.
There are Claimers enow of Merit in obtaining the Repeal. But if I live to see you, I will let you know what an Escape we had in the Beginning of the Affair, and how much we were obliged to what the Profane would call Luck, and the Pious Providence.
You will give an old Man Leave to say My Love to Mrs. Thomson. With sincere Regard, I am, Your affectionate Friend
B Franklin
Mr. Thomson
 
Addressed: To / Mr Charles Thomson / Mercht / Philadelphia
Endorsed: Letter from B F. Sept. 27. 1766
